Citation Nr: 0938318	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-24 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder, 
to include as secondary to shortening of the right lower 
extremity and the service-connected left leg disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for shortening of the 
right lower extremity due to an old fracture.  

4.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected hysteria, conversion type, manifested 
by stocking-type anesthesia and weakness of the left leg, 
with healed fracture, second and fourth metatarsal, left 
foot.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the RO.  

The Veteran provided testimony at a hearing conducted at the 
RO in February 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The now reopened claim of service connection for a back 
disorder as well as the claim for an evaluation in excess of 
50 percent for the service-connected hysteria are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The RO denied the Veteran's original claims of service 
connection for backaches and tinnitus in a July 1946 rating 
decision; the Veteran was notified of this decision and of 
his appellate rights, but did not timely appeal from this 
determination.  

3.  The evidence received since the July 1946 rating decision 
is neither cumulative nor redundant of evidence of record at 
the time of the prior denial, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  

4.  The currently demonstrated tinnitus is shown as likely as 
not due to exposure to acoustic trauma during the Veteran's 
period of active service, to include combat-related elevated 
noise levels during his period of active service in World War 
II.  

5.  The RO denied the Veteran's original claim of service 
connection for shortening of the right lower extremity due to 
an old fracture in a February 1949 rating decision; the 
Veteran was notified of this decision and of his appellate 
rights, but did not timely appeal.  

6.  The evidence received since the February 1949 rating 
decision is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  Subsequent to the final July 1946 RO decision, new and 
material evidence has been received to reopen the claims of 
service connection for a back disorder and tinnitus.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  Subsequent to the final February 1949 RO decision, new 
and material evidence has not been received to reopen the 
claim of service connection for shortening of the right lower 
extremity due to an old fracture.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA notice should also include information about the 
basis for a prior final decision, what is necessary to reopen 
a claim, and about what is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for tinnitus.  

With respect to the claims for a back disorder and shortening 
of the right lower extremity, letters dated in April 2006, 
August 2006, and April 2008 satisfied these criteria.  In 
this case, the RO looked at the bases for the denials in the 
prior decisions, and, in so doing, informed the Veteran of 
the bases for the prior July 1946 and February 1949 denials 
of his claims.  

In any event, since the Board's action hereinbelow reopens 
the claim for a back disorder for adjudication on the merits, 
there is no prejudice to the Veteran under Kent as to that 
claim.  

In the April 2006, August 2006 and April 2008 VCAA letters, 
the Veteran was advised of both the type of evidence needed 
to reopen service connection for his claimed disorders, and 
what was necessary to establish service connection.  

Also, the Veteran has essentially known since the July 1946 
and February 1949 rating decisions that the crux of his case 
depended on his showing that his claimed disorders were 
incurred in or aggravated during his active military service, 
or, during a pertinent presumptive period, became manifest to 
a compensable degree.  

The claims were readjudicated in a November 2008 Supplemental 
Statement of the Case (SSOC).  Hence, the content of the 
notice provided to the Veteran complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  In addition, the Veteran was 
notified how disability ratings and effective dates were 
assigned in all three VCAA letters plus an additional letter 
from the RO dated in March 2006.  

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VCAA does not require VA to assist with a VA examination in 
claims to reopen except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  


II.  New and Material Evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2008); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.   
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


A.  Tinnitus and a Back Disorder

Previously, the RO denied service connection on the merits in 
a July 1946 rating decision based on the RO's determination 
that the evidence showed no diagnosis of a back disorder or 
tinnitus.  The Veteran was advised of the denial but did not 
appeal.  

In this case, the evidence submitted after July 1946 consists 
of medical treatment records, statements submitted by the 
Veteran in support of the claim, and the Veteran's testimony 
at the RO in February 2008.  Of particular significance are 
medical records indicating that the Veteran has been 
diagnosed with degenerative changes of the lumbar spine and 
tinnitus.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claims.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the July 1946 RO decision 
and, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claims and raises a reasonable possibility of 
substantiating the claims.

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claims of service connection for a back disorder and tinnitus 
is granted.  


B.  Shortening of the right lower extremity due to an old 
fracture

Previously, the RO denied service connection for shortening 
of the right lower extremity on the merits in a February 1949 
rating decision based on the RO's determination that the 
evidence showed no aggravation of a pre-existing condition.  
Specifically, a February 1943 entrance examination noted 
right leg shortening due to an old fracture.  

The RO determined upon review of the remaining service 
records that the Veteran's pre-existing right leg shortening 
underwent no increase in severity during his active military 
service, and thereby did not trigger the presumption of 
aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) 
(the presumption of aggravation is generally triggered by 
evidence that a pre-existing disability has undergone an 
increase in severity in service); see also Sondel v. West, 13 
Vet. App. 213 (1999).  

In this case, the evidence submitted after the February 1949 
RO decision consists of medical treatment records, statements 
submitted by the Veteran in support of the claim, and the 
Veteran's testimony at the RO in February 2008.

The additional medical treatment records pertain mostly to 
unrelated ailments, but contain a few references to right leg 
numbness and pain.  See, e.g., a January 2007 VA outpatient 
treatment record.  

Crucially, these recent treatment records do not indicate an 
increase in severity of pre-existing right lower extremity 
shortening during service.  As such, these medical records 
are not new and material.  See also Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  

With respect to the Veteran's own statements, to include his 
testimony to the effect that his current right leg shortening 
is related to his military service, such evidence is 
cumulative and redundant of statements made prior to the 
February 1949 decision and accordingly is not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as nexus opinions.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  See also, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108." 

In short, the additional evidence does not serve to 
establish, or even suggest, that the Veteran's right lower 
extremity shortening is related to his military service.  

The evidence submitted subsequent to the February 1949 denial 
of the Veteran's claim is therefore cumulative and redundant 
of the evidence of record at that time, and it therefore does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for right lower extremity shortening is not 
reopened.  The benefit sought on appeal remains denied.  


III.  Service Connection for Claimed Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 § 3.303(d).

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
veteran currently has the same condition.  38 C.F.R. § 
3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

With regard to the claim of service connection for tinnitus, 
the Board notes that the Veteran is currently service 
connected for bilateral hearing loss.  

In support of his claim, the Veteran has consistently 
reported that he has had recurrent ringing in his ears as a 
result of acoustic trauma incurred during combat in World War 
II (WWII).  See page 11 of hearing transcript (transcript).  

The Board finds that the Veteran's assertions constitute 
credible and are competent evidence in support of the service 
connection claim for tinnitus.  

First, the Veteran's service records confirm that he 
participated in ground combat during WWII.  Therefore, his 
assertions of being exposed to acoustic trauma during service 
are accepted.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 
392-94 (Fed. Cir. 1996).  

Further, the Veteran's report of continuous ringing in the 
ears since service are internally consistent.  For instance, 
a VA examination report for unrelated ailments dated in 
January 1947, less than one year after separation from 
service, shows that the Veteran complained of tinnitus in his 
left ear.  

Finally, tinnitus is an ear disorder that can be subjectively 
reported by a veteran but is not verifiable on examination.  
Therefore, the United States Court of Appeals for Veterans 
Claims (Court) has determined that the symptoms 
characteristic of tinnitus are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

For these reasons, the Board finds that the evidence of 
record showing acoustic trauma in service is consistent with 
service causation for tinnitus.  Accordingly, by extending 
the benefit of the doubt to the Veteran, service connection 
for tinnitus is warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for tinnitus, the appeal to this 
extent is allowed.  

Service connection for tinnitus is granted.  

As new and material evidence has not been submitted to reopen 
the previously denied claim of service connection for 
shortening of the right lower extremity due to old fracture, 
the appeal to this extent is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims for entitlement to service 
connection for a back disorder and entitlement to an 
evaluation in excess of 50 percent for the service-connected 
hysteria, conversion type, manifested by stocking-type 
anesthesia and weakness of the left leg, with healed 
fracture, second and fourth metatarsal, left foot, must be 
remanded for further action.  

With respect to the claim for service connection for a back 
disorder, the Veteran has indicated in his personal testimony 
and statements to VA that a documented crushing injury to his 
left leg in service resulted in his current back problems.  
He alternatively argues that his back disorder is secondary 
to the service-connected left leg disability.  

Service medical records reflect that in November 1945, the 
Veteran fell off a truck in Okinawa and sustained multiple 
fractures of the left foot.  The Veteran also complained of 
back pain during service.  As described above, the Veteran's 
service records confirm that he participated in ground combat 
during WWII.

The post-service medical evidence includes a March 2006 MRI 
report indicating a diagnosis of degenerative changes of the 
lumbar spine.

Also, the Veteran's treating physician recorded in a January 
2007 treatment note that the Veteran's back pain has been 
"present since WWII injury."  

In short, the evidence shows (1) competent evidence of 
continuous symptoms since service; (2) evidence establishing 
that an event, injury, or disease occurred in service; and 
(3) an indication that the persistent or recurrent symptoms 
of a disability may be associated with the Veteran's service.  
Since the record otherwise lacks sufficient competent 
evidence upon which the Board can make a decision, remand for 
a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination by a physician at an appropriate VA medical 
facility to determine the nature and likely etiology of the 
claimed back disorder.  

With respect to the claim for entitlement to an evaluation in 
excess of 50 percent for service-connected hysteria, 
conversion type, manifested by stocking-type anesthesia and 
weakness of the left leg, with healed fracture, second and 
fourth metatarsal, left foot, the record reflects that the 
Veteran failed to report for a VA psychiatric examination 
scheduled in April 2006.  

The Veteran argues that he was not notified of the date and 
time of this examination.  See the April 2007 notice of 
disagreement (NOD).  Review of claims folder demonstrates 
that the RO notified the Veteran by letter in April 2006 that 
an examination had been scheduled and he would be notified by 
the VA Medical Center of the time and date to report.  

However, there is no indication that a notice of the 
examination was ever sent to the Veteran.  Therefore, he was 
not properly notified of that examination and must be 
scheduled for another VA examination to address the current 
severity of his service-connected disability.  

The Veteran's service-connected disability is currently rated 
50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9424 (Conversion disorder) based on psychiatric 
symptomatology.  The Board notes that his disability also 
manifests with physical symptoms, and was originally rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (Foot injuries, 
other).  

Pursuant 38 C.F.R. § 4.126(d), when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  Accordingly, the 
requested VA examination will address both psychiatric and 
physical symptoms, and the RO should consider the potential 
applicability of alternative diagnostic codes upon 
readjudication of the claim.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claims.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
veteran or death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examinations, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examinations sent to him by 
the pertinent VA medical facility at which the examinations 
are to take place.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran medical examinations, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Hart v. Mansfield, 21 Vet. App.505 (2007), as 
appropriate.

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.  

Accordingly, the remaining issues are REMANDED to the RO for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran should be informed that he may 
submit evidence to support his claims.

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartmann and Hart, 
as cited above.  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them and describe 
further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
a VA examination by a physician to 
determine the nature and likely etiology 
of the claimed back disorder.  The 
examination should also address the 
nature and extent of the Veteran's 
service-connected stocking-type 
anesthesia and weakness of the left leg, 
with healed fracture, second and fourth 
metatarsal, left foot.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including nerve conduction testing of the 
left lower extremity.  The examiner 
should, to the extent possible, quantify 
the degree of neurological impairment in 
the left lower extremity.  

Based on the examination results, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran currently 
has a back disorder that was incurred 
during the Veteran's active service or is 
otherwise consistent with the Veteran's 
November 1945 left leg crushing injury 
during active service.  

The examiner should also opine as to 
whether it is at least as likely as not 
that the Veteran currently has a back 
disorder that was caused or aggravated by 
the Veteran's service-connected left 
lower extremity disability.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical evidence, 
including all pertinent private and VA 
records, and lay evidence of record.  If 
the examiner cannot provide such an 
opinion without resorting to speculation 
he or she should so indicate.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.

4.  The RO then should schedule the 
Veteran for VA psychiatric examination in 
order ascertain the current severity of 
the service-connected hysteria, 
conversion type.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and 
the examiner should indicate in the 
report that the entire file was reviewed.  

The examination report should include 
discussion of the Veteran's documented 
psychiatric history as shown in the 
medical record, as well as the Veteran's 
subjective assertions regarding his 
history and symptomatology.  The examiner 
should provide a clinical assessment of 
the severity of the Veteran's hysteria, 
including GAF, since the last VA 
psychiatric examination of record in May 
1960.  All appropriate medical 
diagnostics should be accomplished, and 
all clinical findings should be reported 
in detail in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

5.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims of 
service connection for the claimed back 
disorder and entitlement to an evaluation 
in excess of 50 percent for the service-
connected hysteria, conversion type, 
manifested by stocking-type anesthesia 
and weakness of the left leg, with healed 
fracture, second and fourth metatarsal, 
left foot, in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  The RO should explore all 
potentially applicable diagnostic codes 
for the service-connected disability.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative, if any, 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matters, but need take no further action unless 
otherwise notified. Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


